DETAILED ACTION
Claims 16-30 (filed 11/21/2021) have been considered in this action.  Claims 16-30 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite a linear gain function and a linear integration function that are selected by a selector as -1u2, all of which are considered mathematical concepts.  All of these elements can additionally be considered the abstract idea of a process capable of being performed in the human mind (i.e. mental process), but for the recitation of generic hardware in the form of a controller.
This judicial exception is not integrated into a practical application.  In particular, the use of a linear gain function and the use of a linear integrator as control signals, as drafted, are steps that, under the broadest reasonable interpretation are considered the mathematical concept of performing multiplication (gain) and integration (integrator), based upon an input value, which are considered mathematical formula.  Additionally, the equation eu<kh-1u2  and the determination of a zero crossing of a signal are considered the mathematical concepts of a mathematical formula/expression that, as drafted, are steps that, under the broadest reasonable interpretation are considered mathematical formulas.  The definition of what relationship the values e, u and kh-1 have to the above mathematical formula are considered definitions of mathematical relationships between the inputs and outputs of a mathematical formula by defining the meaning behind the formula’s variables, another form of a recognized mathematical concept.  The use of the selector that selects an “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).”.  Although the above limitations are not all expressly in the form of mathematical formulas, the use of words that describe mathematical relationships serve the same purpose of a mathematical formula or mathematical expression.
The use of the selector can also be considered, under the broadest reasonable interpretation, as being the abstract idea of a process capable of being performed in the human mind with the use of pen and paper without providing a practical application, or the “mental processing” grouping of abstract ideas.  The selection of one value as an output as opposed to another can be considered a -1u2  formulas are processes that can be considered possible of being performed in the human mind with the use of pen and paper.  That is, other than reciting “by a controller”, wherein the controller is not claimed as being any particular structure beyond a generic controller capable of providing outputs based on inputs (i.e. performing mathematical functions), nothing in the claimed steps preclude the steps from being considered the recitation of processes capable of being performed in the human mind with the use of pen and paper.  Multiplication, integration, zero crossing and the formula eu<kh-1u2 are all relatively simple mathematical formula that a person having ordinary skill in the control system arts would be capable of being performed in the mind with the use of pen and paper because no serious limit has been put on what the input signal is representing or what form it possibly takes, such as a feedback signal from a motor or other device. Without a serious limit on what form the input signal takes, It could represent well-known 
Recognizing that the above limitations are considered the abstract idea of a mathematical concept and a mental process capable of being performed in the human mind, no limitation has been claimed that integrates the abstract idea into a practical application.  In particular, the claim recites only one additional limitation – a controller arranged to provide an output signal on the basis of an input signal – a generic statement that does not specify any particular structure or form that the controller takes such as an integrated circuit board or a computer programmed with instructions.  The controller performing the mathematical concepts/mental processing is claimed with a high-level of generality (i.e. as a generic controller with no specific form) such that it amount to no more than mere instructions to apply the exception using a generic controller.  No limitation or combination of limitations imposes a meaningful limit on the judicial exception such that the claim is no more than a drafting effort designed to monopolize the exception.  The claims do not offer a technical solution to a technical problem, as the specification relies heavily upon the claimed subject matter being integrated 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with relation to integration of the abstract idea into a practical application, the additional element of using a controller to perform the mathematical functions of multiplying, integrations, selection, zero crossing and the formula eu<kh-1u2 amounts to no more than instructions to apply the judicial exception using a generic controller.  Mere instructions to apply an exception using a generic controller cannot provide an inventive concept.  Claim 16 is not patent eligible and is rejected under 35 U.S.C. 101. 

Claim 20 is claimed in the statutory category of a method for performing the actions of the controller from claim 16, albeit without the recitation of generic structure capable of performing the abstract ideas of mathematical concepts and mental processes claimed by claim 16.  Based upon this reasoning, claim 20 is 

Claim 23 is claimed in the statutory category of a device in the form of a lithographic apparatus with a generic controller for performing the actions of the controller from claim 16, albeit with additional elements.  Those elements from claim 23 that are corresponding in claim 16 are considered the judicial exception of abstract ideas in the form of mathematical concepts and mental processes as noted above, and the same analysis as applied to claim 16 can be considered applicable to claim 23.  The additional elements of claim 23 include:
A lithographic apparatus
a support constructed to support a patterning device, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam;
a substrate table constructed to hold a substrate;
a projection system configured to project the patterned radiation beam onto a target portion of the substrate;
wherein the lithographic apparatus comprises a control system to control a variable of the lithographic apparatus, the control system comprising: a controller arranged to provide an output signal on the basis of an input signal
All of the above elements can be considered field of use and technological environment definitions that fail to integrate the abstract ideas into a practical application.  The use of the support to support a patterning device, substrate table and projection system for projecting a radiation beam onto a target portion of the substrate are well-known structures in the field of lithography utilized to create integrated circuits on semiconductor substrates.  These additional elements merely indicate a field of use in the technological environment of lithography, yet because these elements do not apply the mathematical concepts and mental processes to a particular variable or particular component of the lithography apparatus, they can be considered mere token postsolution components that do not make these concepts patent eligible.  In particular, the limitation “wherein the lithographic apparatus comprises a control system to control a variable of the lithographic apparatus, the control system comprising: a controller arranged to provide an output signal on the basis of an input signal” does not specify how the output signal is being utilized to transform the 

In regards to Claim 17 and 21, the following additional elements have been claimed:
The control system of claim 16, wherein the selector is further configured to switch to the integrator mode when: ωh e^2 ≤ kh ė e
wherein ωh is the integration frequency of the linear integrator
e is the input signal
kh is the gain of the linear gain
and ė is the first derivative of the input signal
All of these additional elements can be considered abstract ideas of mathematical concepts, because they state the mathematical formula: ωh e^2 ≤ kh ė e, while defining what mathematical expressions are represented by the variables in said formula.  Additionally, the above elements can be considered mental processes because, with the use of pen and paper, a person having ordinary skill in the art would be capable of performing the above calculations in the human mind.  The additional elements only consist of additional abstract ideas, and thus do not further limit the claim by being integrated into a practical application or including additional elements that amount to significantly more 

In regards to Claim 18, the following additional elements have been claimed:
wherein the selector is arranged to switch to the gain mode when an absolute value of the first control signal is larger than an absolute value of the second control signal
This additional element can be considered the abstract idea of a mathematical concept or a mental process, because it involves calculation of an absolute value, a mathematical formula which is used to determine the selection of one data source over another (i.e. which control signal), and is capable of being performed in the human mind.  Likewise, the use of the selector that selects one control signal over the other depending upon this calculation can be considered a mathematical concept or mental process, as a person could in their mind make the calculations regarding multiplication and integration of the input signal to make a decision to select the first or second control signal on the basis of the calculated absolute value performed in the human mind.  The selector can be considered a mathematical concept because it is merely using words to describe 

In regards to Claim 19, the following additional elements have been claimed:
wherein the controller is arranged to switch between the gain mode and the integrator mode, when the value of the first control signal and the value of the second control signal are the same or substantially the same at the moment of switching
This additional element can be considered the abstract idea of a mathematical concept or a mental process, because it involves the determination of equality between two functions.  Determining two things are equal is a mathematical relationship.  This determination of equality between the first and second control signals is also a process that is capable of being performed in the human mind.  For example, by calculating an integration and a multiplication of 

In regards to Claim 22, the following additional elements have been claimed:
using an actual value of the second control signal as a starting value of the linear integrator, when switching to the integrator mode
This additional element can be considered the abstract idea of a mathematical concept or a mental process, because it involves the forming of a continuous function by not allowing the output to “jump” when switching between the first and second control signal as output.  Forming a continuous function out of non-continuous functions is the mathematical concept of a 

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite a linear gain function and a linear integration function that are selected by a selector as an output based upon the zero crossing and the determination of an absolute value, all of which are considered mathematical concepts.  All of these elements can additionally be considered the abstract idea of a process capable of being 
This judicial exception is not integrated into a practical application.  In particular, the use of a linear gain function and the use of a linear integrator as control signals, as drafted, are steps that, under the broadest reasonable interpretation are considered the mathematical concept of performing multiplication (gain) and integration (integrator), based upon an input value, which are considered mathematical formula.  Additionally, the determination of an absolute value and the determination of a zero crossing of a signal are considered the mathematical concepts of a mathematical formula/expression that, as drafted, are steps that, under the broadest reasonable interpretation are considered mathematical formulas.  The use of the selector that selects an output signal on the basis of the mathematical calculation of integration and multiplication of an input signal is considered a mathematical expression that defines what conditions the mathematical calculations are performed under, are considered the mathematical concept of forming a non-linear functions by defining mathematical ranges that control the output of a mathematical formula.  For example, the equation [f(x) = 0 {x<0}; f(x) = 1 {x>=0}] is similar to the selector in that, when x is less than zero, the output of the function f is 0, and when x is “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).”.  Although the above limitations are not all expressly in the form of mathematical formulas, the use of words that describe mathematical relationships serve the same purpose of a mathematical formula.
The use of the selector can also be considered, under the broadest reasonable interpretation, as being the abstract idea of a process capable of being performed in the human mind with the use of pen and paper without providing a practical application, or the “mental processing” grouping of abstract ideas.  The selection of one value as an output as opposed to another can be considered a process capable of being performed in the human mind.  For example, by thinking about the value of two different mathematical function by solving the mathematical functions for an input value, the human mind is capable of selecting one of the two output values as an output based upon a judgement of suitability of the output values.  The process of multiplication, integration, and implementation of the zero crossing and absolute values are processes that can be considered possible of being performed in the human mind with the use of pen and paper.  That is, other than reciting “by a controller”, wherein the  are all relatively simple mathematical formula that a person having ordinary skill in the control system arts would be capable of being performed in the mind with the use of pen and paper because no serious limit has been put on what the input signal is representing or what form it possibly takes, such as a feedback signal from a motor or other device. Without a serious limit on what form the input signal takes, It could represent well-known functions such as sin(x), cos(x), ax+b, etc. that a person having ordinary skill would easily be able to apply to the above formula to calculate the result in their mind because control systems require a thorough and intimate understanding of mathematics.  
Recognizing that the above limitations are considered the abstract idea of a mathematical concept and a mental process capable of being performed in the human mind, no limitation has been claimed that integrates the abstract idea into a practical application.  In particular, the claim recites only one additional limitation – a controller arranged to provide an output signal on the basis of an 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with relation to integration of the abstract idea into a practical application, the additional element of using a controller to perform the mathematical functions of 

Claim 29 is claimed in the statutory category of a method for performing the actions of the controller from claim 24, albeit without the recitation of generic structure capable of performing the abstract ideas of mathematical concepts and mental processes claimed by claim 24.  Based upon this reasoning, claim 29 is rejected for similar reasons as claim 24 above under 35 U.S.C. 101.  Claim 29 is not patent eligible as it is claiming abstract ideas without significantly more, and without being integrated into a practical application.

In regards to Claims 25 and 30, the following additional elements have been claimed:
wherein the selector is further arranged to switch to the first control signal as the output signal when a value of the first derivative of the second control signal passes zero


In regards to Claims 26,
wherein the selector is arranged to select the first control signal as the output signal when the absolute value of the first control signal is smaller than the absolute value of the second control signal 

This additional element can be considered the abstract idea of a mathematical concept or a mental process, because it involves calculation of an absolute value, a mathematical formula which is used to determine the selection of one data source over another (i.e. which control signal), and is capable of being performed in the human mind.  Likewise, the use of the selector that selects one control signal over the other depending upon this calculation can be considered a mathematical concept or mental process, as a person could in their mind make the calculations regarding multiplication and integration of the input signal to make a decision to select the first or second control signal on the basis of the calculated absolute value performed in the human mind.  The selector can be considered a mathematical concept because it is merely using words to describe the functions: [F(x) = ax {|ax| > |∫xdx|}].  None of these elements integrate their functions into the invention to offer a practical application of the abstract ideas, nor can be considered additional elements that are sufficient to amount to significantly more than the judicial exception, because all claimed elements are 

In regards to Claims 27, the following additional elements have been claimed:
wherein the controller is arranged to use an actual value of the second control signal as a starting value of the linear integrator, when the selector is switched from the second control signal to the first control signal as the output signal
This additional element can be considered the abstract idea of a mathematical concept or a mental process, because it involves the forming of a continuous function by not allowing the output to “jump” when switching between the first and second control signal as output.  Forming a continuous function out of non-continuous functions is the mathematical concept of a mathematical expression that defines how the output of the function is responsive to its input during discontinuities.  Likewise, these steps can be considered a mental process because a person thinking about the forming of an output that is dependent upon multiplication and integration of an input signal, for example when graphing the response of said signals using pen and paper, is a 

In regards to Claims 28, the following additional elements have been claimed:
wherein the controller is arranged to provide substantially continuously the actual value of the second control signal to the linear integrator
The step of providing the actual value of the second control signal to the linear integrator is considered extra-solution activity that fails to integrate the claimed invention into a practical application.  Providing a signal to a source that performs a mathematical function is considered the extra-solution activity of selecting a particular data source or type to be manipulated by the mathematical concepts and mental processes enumerated above.  This limitation does not impose meaningful limits on the claim as it merely acts as a limitation that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially the same” in claim 19 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what makes something “substantially the same” because while two values being “the same” would define a function of equality, being “substantially the same” is a standard by which no true boundary can be formed, because it is unclear what threshold is applied when something is “substantially” the same as opposed to “the same” or “unsubstantially the same”.  The meets and bounds of when something is “substantially the same” would not be known to a person having ordinary skill, as this could mean within 1%, with 2%, within 3%, etc.  This term is unclear, and claim 19 is thus rejected under 35 U.S.C. 112(b).  For the sake of compact prosecution, the two control signals being “substantially the same” shall be interpreted to mean they are equal.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for .
The term “provide substantially continuously” in claim 28 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what makes something “substantially continuously” as opposed to merely being “continuously”, something happening continuously is always happening, while something “substantially continuously” happening offers an undefined boundary between when it is continuous and when it is not.  The meets and bounds of the claim are unclear due to the confusion cause by the indefinite language used to describe something happening “substantially continuously” as opposed to merely “continuously”.  This term is unclear, and claim 28 is thus rejected under 35 U.S.C. 112(b).  For the sake of compact prosecution, the term “substantially continuously” shall be interpreted to mean “continuously”.

Allowable Subject Matter
Claims 16-30, on the basis of prior art and combinations of prior under 35 U.S.C. 102 and 35 U.S.C. 103 would be allowed, if not for the rejection of claims 16-30 under 35 U.S.C. 101 and claims 19 and 28 under 35 U.S.C. 112(b).
Based upon the prior art of record, no prior art or obvious combination of prior art teaches the use of a gain function and an integration function whose outputs are selected as a control output on the basis of the values produces by the respective functions, including detection of zero crossing, absolute value and the mathematical formulas claimed.  This arrangement differs from the typical PI controller in that its output is not a summing of a proportional (gain) and integration function but a selection of one for output, depending upon the current output of the functions.
The examiner recommends the applicant establish an interview with the examiner to discuss how the abstract ideas of claims 16-30 can be integrated into a practical application.  It is further recommend to remove the word “substantially” from claims 19 and 28 to prevent further rejection under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Youm et al. (US20140111132) teaches a motor control system that utilizes a selector for selecting between a proportional gain mode and a proportional integration mode
Durand (US4283670) teaches selector switches for allowing different gain functions to be passed to a proportional integral controller
DeBoer et al. (US5298845) teaches an integral disable function that causes it to operate in proportional only mode (gain mode) when the error/input exceeds a predetermined value and using a sum of integral and proportional(gain) otherwise

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116